Title: C. W. F. Dumas to John Adams, 12 November 1784
From: Dumas, C. W. F.
To: Adams, John


        
          Monsieur,
          Lahaie 12e. Nov. 1784
        
        J’ai reçu avec grand plaisir l’honorée vôtre du 3 Nov. & j’ai fait déjà usage de son contenu & dans une Lettre au Congrès, & auprès de ces Messieurs d’Amsterdam.
        Vous recevrez, Monsieur, incessam̃ent par le canal indiqué de Mr. C. Storer, the true history of a Madman.
        Au mois de 7br. dernier je reçus une Lettre de Mr. D. Humphreys, Secry. to the Commission of the Amn. Minrs. Pl., qui en renfermois une pour Mr. Thulemeyer de leur part, que je remis en main propre, & lui en donnai avis en réponse.— Le 8 Octobre j’envoyai au même Mr. D. Humphreys la réponse ministérielle de Mr. Thulemeyer. Il ne m’en a point accusé la réception. Voici une autre Lettre de Mr. Thulemeyer pour V. E. Il est fort surpris & inquiet de n’avoir pas de réponse encore à sa précedente, de la part de l’honble. Commission. J’en dois une à Mr. votre fils, qui voudra bien avoir la charité de me faire crédit jusqu’à la semaine prochaine. Nous l’embrassons cordialement, & le prions de présenter nos hoñeurs à Mesdames Adams. Je suis avec le plus cordial respect, de Votre Excellence / le très humble & très obéissant / serviteur
        
          C.w.f. Dumas
        
        
          L’inondation des frontieres en lâchant toutes les Ecluses, a parfaitement réussi.
        
        
        TRANSLATION
        
          Sir
          The Hague, 12 November 1784
        
        I received with great pleasure your esteemed letter of 3 November, and I have already made use of its contents in a letter to Congress and with those gentlemen from Amsterdam.
        You, sir, will very shortly receive by the designated route of Mr. Charles Storer, the true history of a Madman.
        Last September I received a letter from Mr. David Humphreys, secretary to the commission of the American ministers plenipotentiary, enclosing one from them to Mr. Thulemeier. I delivered that letter into Mr. Thulemeier’s own hands and relayed his response back to Mr. Humphreys. On 8 October I sent the ministerial response from Mr. Thulemeier to the same Mr. Humphreys. He has not confirmed its receipt at all. Here is another letter from Mr. Thulemeier to your excellency. He is extremely surprised and anxious to have not yet received from the honorable commission a response to his earlier letter. I owe a letter to your son, who would be kind to extend credit to me until next week. We heartily embrace him and ask him to pay our honors to the Adams ladies. I am with the most cordial respect, your excellency’s very humble and very obedient servant
        
          C.w.f. Dumas
        
        
          The flooding of the borders by opening all the locks has succeeded perfectly.
        
      